DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
3.	Claims 1, 5, 7-14 and 17 are pending.
4.	Claims 1, 5, 7-9, 14 and 17 are amended.
5.	Claims 2-4, 6, 10-13, 15 and 16 are cancelled.

Response to Arguments
6.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection in which the Examiner has cited previously and newly presented prior art, as necessitated by the amended claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 5, 7-11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ram (US Pub. No. 2006/0075934 hereinafter “Ram” – IDS Submission) in view of Maloca et al. (US Pub. No. 2010/0110377 hereinafter “Maloca”), and further in view of Helot (US Patent No. 6,297,953 hereinafter “Helot”), and further in view of Stevens et al. (US Pub. No. 2006/0042520 A1 hereinafter “Stevens”).
Referring to claim 1, Ram discloses an apparatus for accommodating a computer of a plurality of computers, comprising: 
Ram discloses a horizontal platform supported by a plurality of legs, the horizontal platform having an upper surface and a rectangular recessed portion (Ram – Fig. 40; par. [0129] shows a table with legs with an upper surface (the top of the table), and the rectangular recessed portion for accommodating multiple computer apparatuses 174, 175.); 
a plurality of computers disposed at least partially within the rectangular recessed portion (Ram – Fig. 40; par. [0129] shows a table with legs with an upper surface (the top of the table), and the rectangular recessed portion for accommodating multiple computer apparatuses 174, 175.), each computer of the plurality of computers having a top surface, each computer able to be in an open state or a closed state (Ram – Fig. 40; par. [0129] shows a top upper surface of the computer apparatuses 174, 175 in both an open and closed state.); 
the rectangular recessed portion configured to accommodate the first computer when the first computer is connected, such that the top surface of the first computer is level with the upper surface of the horizontal platform when the first computer is in the closed state (Ram – Fig. 40; par. [0129] shows the top surface 184 of the table is level with the upper surface of the multiple computer apparatuses 174, 175 in a closed state 181 is flushed with the table surface 184.).
Ram fails to explicitly disclose a medical device comprising an ophthalmic diagnostic device, the ophthalmic diagnostic device is located on the horizontal platform and positioned to obtain diagnostic data of a human eye; a plurality of docking stations disposed at least partially within the rectangular recessed portion, a first docking station configured to connect to a first computer of the plurality of computers, a second docking station configured to connect to a second computer of the plurality of computers, the first computer and the second computer of different sizes; a cable pathway from the medical device to the docking stations, the cable pathway configured to accommodate one or more cables configured to connect the medical device to the docking stations, the first computer and the second computer configured to couple to the ophthalmic diagnostic device via a docking station and at least one cable when the other computer is not coupled to the ophthalmic diagnostic device; and one or more inserts, an insert configured to adjust the position of the second computer when the second computer is connected to the second docking station, such that the top surface of the second computer is level with the upper surface of the horizontal platform when the second computer is in the closed state.
		Maloca discloses a medical device comprising an ophthalmic diagnostic device (Maloca – par. [0034] discloses an OCT appliance is composed of an ophthalmic apparatus (OCT apparatus) 10.), the ophthalmic diagnostic device located on the horizontal platform and positioned to obtain diagnostic data of a human eye (Maloca – Figs. 3-4 & Abstract disclose the OCT apparatus 10 to obtain diagnostic data of a human eye. The positioning of the OCT apparatus on a horizontal platform 10 is viewed as a design choice.); and a computer configured to couple to the ophthalmic diagnostic device via the docking station and at least one cable when the other computer is not coupled to the ophthalmic diagnostic device (Maloca – Fig. 2 & par. [0034] disclose a clinical server 12 configured to be coupled with the OCT apparatus 10 via a docking station 11 and link between the docking station and the clinical server.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Maloca’s teachings with Ram’s teachings for the benefit of proposing such an apparatus which is operable by a patient in order to allow the examination by the patient himself (Maloca – par. [0128]).
Ram and Maloca fail to explicitly disclose a plurality of docking stations disposed at least partially within the rectangular recessed portion, a first docking station configured to connect to a first computer of the plurality of computers, a second docking station configured to connect to a second computer of the plurality of computers, the first computer and the second computer of different sizes; a cable pathway from the medical device to the docking stations, the cable pathway configured to accommodate one or more cables configured to connect the medical device to the docking stations; and one or more inserts, an insert configured to adjust the position of the second computer when the second computer is connected to the second docking station, such that the top surface of the second computer is level with the upper surface of the horizontal platform when the second computer is in the closed state.
Helot discloses a plurality of docking stations, the first computer and the second computer of a different size (Helot – col. 1, lines 55-61 discloses a new model of a portable computer is of a different size than previous models of the portable.); and one or more inserts, an insert configured to adjust the position of the computer when the computer is connected to the docking station, such that the top surface of the computer is level with the upper surface of the horizontal platform when the computer is in the closed state (Helot – see Figs. 3, 4, 7 and 8). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Helot’s teachings with Ram and Maloca’s teachings for the benefit of the docking station can accommodate portable computers of different form factors and thus do not need to be replaced each time a new model of a personal computer is released with a different form factor (Helot – Abstract).
Ram, Maloca and Helot fail to explicitly disclose a cable pathway from the medical device to the docking stations, the cable pathway configured to accommodate one or more cables configured to connect the medical device to the docking stations.
Stevens discloses a cable pathway configured to accommodate one or more cables (Stevens – Claims 18-19 discloses a table with a cable pathway to accommodate cables.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Stevens’ teachings with Ram and Maloca and Helot’s teachings for the benefit of the furniture presenting an attractive appearance and avoid the need to string cables and leads when computing devices or other digital or electronic devices are used on the furniture (Stevens – par. [0008]).

Referring to claim 5, Ram, Maloca, Helot and Stevens disclose the apparatus of claim 1, the insert having a shape selected from the group consisting of a rectangular cuboid, a wedge shape, and a trapezoidal cuboid (Ram – Fig. 40 shows the insert space for the computer is of a rectangular cuboid.). 

Referring to claim 7, Ram, Maloca, Helot and Stevens disclose the apparatus of claim 1, wherein the first docking station and the second docking station are the same size (Ram – Fig. 40 shows two computer apparatuses 174 that is the same size and are each inserted in a space, the docking station, on the table having the same size.). 

Referring to claim 8, Ram, Maloca, Helot and Stevens disclose the apparatus of claim 6, wherein the first docking station is of a different size than that of the second docking station (Helot – see Fig. 1 and Fig. 5 showing the different sizes in docking stations.).

Referring to claim 9, Ram, Maloca, Helot and Stevens disclose the apparatus of claim 1, further comprising one or more docking station inserts, a docking station insert configured to adjust the position of a docking station such that the top surface of an accommodated computer is level with the upper surface of the horizontal platform (Helot – see Fig. 7 and Fig. 8.).

Referring to claim 10, Ram, Maloca, Helot and Stevens disclose the apparatus of claim 1, wherein the plurality of computers comprise at least one member selected from the group consisting of a laptop, a tablet computer, and mobile phone (Ram – Fig. 40 shows two computer apparatuses 174 appear to be laptops.). 

Referring to claim 11, Ram, Maloca, Helot and Stevens disclose the apparatus of claim 1, wherein: the horizontal platform supported by the legs form a table; and the legs rest upon a floor (Ram – Fig. 40; par. [0129] shows a table with legs and the legs are capable of resting on a floor.). 

Referring to claim 14, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 17, note the rejection of claim 9 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ram in view of Maloca, Helot and Stevens, and further in view of Bue (US Patent No. 4,100,858 hereinafter “Bue”).
Referring to claim 12, Ram, Maloca, Helot and Stevens disclose the apparatus of claim 1, however, fail to explicitly disclose wherein: the horizontal platform supported by the legs form a table extending from a wall; and the legs are angled supports that couple the horizontal platform to the wall. 
	Bue discloses the horizontal platform supported by the legs form a table extending from a wall; and the legs are angled supports that couple the horizontal platform to the wall (Bue – Abstract, Fig. 1 disclose a table surface member horizontally extending from a wall. Legs 20, 30 are angled supports that couple the horizontal table surface to the wall.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Bue’s teachings with Ram, Maloca, Helot and Stevens’s teachings for the benefit of providing a folding wall table that does not require rollers on the table, does not require a separate latch to hold the table in its storage position, and which folds compactly against the wall without requiring either a storage box protruding into the room or a recess being formed into the wall (Bue – col. 1, lines 49-55).

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ram in view of Maloca, Helot and Stevens, and further in view of Glashouwer et al. (US Patent No. 5,562,052 hereinafter “Glashouwer”).
Referring to claim 13, Ram, Maloca, Helot and Stevens disclose the apparatus of claim 1, however, fail to explicitly disclose wherein: the horizontal platform supported by the legs are part of a lift table; manual action or a mechanized motor can engage the legs to raise or lower the horizontal platform. 
		Glashouwer discloses the horizontal platform supported by the legs are part of a lift table; manual action or a mechanized motor can engage the legs to raise or lower the horizontal platform (Glashouwer – col. 5, line 62 – col. 6, line 10 discloses the table having legs which could be manually adjusted upward or downward to a desired height.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Glashouwer’s teachings with Ram, Maloca, Helot and Stevens’s teachings for the benefit of maximizing efficient use of the space under the tabletop (Glashouwer – col. 1, lines 32-36).

Conclusion
11.	Claims  1, 5, 7-14 and 17 are rejected.
		
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181